Citation Nr: 0507114	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  97-24 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands and knees.

2.  Entitlement to service connection for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1952 to May 
1955 and January 1991 to February 1991, including two days in 
Saudi Arabia on January 26, 1991 and February 3, 1991.  The 
veteran also served in the Air Force Reserves for several 
years.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for bilateral 
hearing loss and arthritis of the hands and knees.  The case 
file was subsequently transferred to the RO in Seattle, 
Washington.  In March 1998, the veteran testified at an RO 
hearing.

The Board denied the claims of service connection for 
bilateral hearing loss and arthritis of the hands and knees 
in February 1999.  That decision, however, was vacated and 
the case remanded back to the Board by a December 8, 2000 
Order of the United States Court of Appeals for Veterans 
Claims (CAVC), for readjudication pursuant to the Veterans 
Claims Assistance Act of 2000.  After the case was remanded 
to the Board, the veteran was granted an additional 60 days 
to submit additional evidence in February 2001.  The veteran 
notified VA he had relocated to New Mexico in March 2001, and 
the case file was transferred to the RO in Albuquerque, New 
Mexico.  In April 2001, the veteran notified the Board he had 
no additional evidence to submit but wished to have a Board 
hearing.  

The Board remanded the case to the RO in August 2001 to 
schedule the veteran for a Board hearing.  In September 2002, 
the veteran's service representative, AMVETS, withdrew 
representation pursuant to 38 C.F.R. § 20.608.  The veteran 
testified before the undersigned Veteran's Law Judge at an 
April 2004 Board hearing at the RO.  At the hearing, the 
veteran requested a copy of his hearing transcript and was 
provided with such in October 2004.  In December 2004, the 
Board granted the veteran's request for an additional 60 days 
to submit additional argument or evidence.

In December 2000, the veteran submitted correspondence in 
which he made an informal service connection claim for loss 
of fingernails.  In the April 2004 Board hearing, the veteran 
submitted testimony suggesting a possible informal service 
connection claim for tinnitus.  The Board refers these issues 
to the RO for proper development.

Moreover, the Board notes that the veteran submitted 
additional argument and evidence, which in essence, is 
duplicative of that which is already of record or is not 
pertinent to his claim on appeal.  In light of the foregoing, 
the Board finds that a REMAND of this evidence and argument 
for RO consideration is not warranted.

The claim of service connection for bilateral hearing loss 
will be addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have 90 days of continuous active 
service during his second period of service from January to 
February 1991.

2.  There is no competent medical evidence of record linking 
any arthritis of the hands and knees to service. 


CONCLUSION OF LAW

Arthritis of the hands and knees was not incurred in or 
aggravated by active service, nor may its incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

The RO provided the veteran with a copy of the appealed 
December 1995 rating decision, a March 1997 statement of the 
case (SOC), and supplemental statements of the case (SSOC's) 
dated in December 1997, June 1998, August 1998 and March 2004 
that discussed the pertinent evidence, and the laws and 
regulations related to claims of service connection for 
arthritis of the hands and knees.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on his claims.

In addition, in a January 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  The 
letter, in essence, also informed the veteran to submit any 
evidence he had which would substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in January 
2004 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a December 1995 rating decision, the RO denied 
the claim of service connection claim for arthritis of the 
knees and hands.  The VCAA became effectual in November 2000.  
In January 2004, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  
He was also given an opportunity to submit any evidence he 
had in his possession to substantiate his claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the veteran in January 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the second transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, 
after the case was remanded by the CAVC, the veteran was 
notified that he had an additional 90 days to submit 
evidence.  In addition, the veteran was notified in February 
2001 and December 2004 that he had an additional 60 days to 
submit evidence.  Thus, VA's duty to notify the veteran has 
been satisfied.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
and personnel records, reserve medical and personnel records, 
medical statements and VA and private medical records.  The 
Board notes that there are no service medical records 
pertaining to the veteran's very short second period of 
military service.  In this regard, a reply from the National 
Personnel Records Center dated in March 1995 indicates that 
all available service medical records were forwarded to the 
RO.  Moreover, the veteran acknowledged on his VA Form 9 that 
he underwent neither an entrance nor a separation examination 
during his second period of service.  See Counts v. Brown, 6 
Vet. App. 473, 477 (1994) (citing Porter v. Brown, 5 Vet. 
App. 233, 237 (1993) ("VA ha[s] no duty to seek to obtain 
that which [does] not exist")).  Thus, the Board finds that 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in September 1994, 
March 1995, and August 1997 and the examiner rendered a 
considered medical opinion regarding the pertinent issues in 
this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system and arthritis, become manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 
 
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

The CAVC has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

I.  Combat Status

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b).

The Federal Circuit Court has held that section 1154(b) does 
not create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, but lightens 
the burden of a veteran who seeks benefits for an alleged 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.  Combee v. Brown, 82 F.3d 389 (Fed.Cir. 1996).

In this case, the Report of Separation From Active Duty, Form 
DD-214, reflects that the appellant had active duty service 
from January 1991 to February 1991, including two separate 
days in Saudia Arabia (January 26, 1991 and February 3, 
1991).

The Board finds that the current evidence does not show on 
its face that the appellant "engaged in combat with the 
enemy."  The administrative record does not show that the 
appellant was entitled to receive any awards or decorations 
appropriate to his service branch denoting participation in 
combat with the enemy.  The appellant purports to use his 
receipt of differential pay as evidence of combat service.  
However, in this instance, receipt of differential pay, in 
and of itself does indicate that the veteran was engaged in 
combat.  The Board notes that the veteran has not asserted 
that he actually was engaged in combat or that he was ever 
under attack.  His records merely show that he flew into 
Saudia Arabia on January 26, 1991 and February 3, 1991.  
Accordingly, the Board finds that the appellant is not shown 
to be a combat veteran and, therefore, the provisions of § 
1154 are not for application.

The Board finds it interesting to note that even if the 
veteran was engaged in combat, his claim of service 
connection for arthritis of the hands and knees would still 
fail.  As will be discussed below, the Board notes that there 
is no competent medical evidence linking his current 
arthritis of the hands and knees to his claimed injuries to 
the knees and hand in service.

II.  Arthritis of the hands

The veteran filed a claim of service connection for arthritis 
of the hands in January 1995.  He submitted a February 1995 
statement, in which he asserted that in January 1991, he 
landed in Jubail, Saudi Arabia in a place that was having 
possible chemical attacks.  He stated that he left his plane 
and walked out to a bunker where they stayed for about two 
hours.  He further stated that upon climbing out of the 
bunker, his right hand began swelling and itching, and 
eventually grew to twice its size along with part of his 
forearm.  He noticed that his left hand swelled a little too.  
He stated that the swelling and itching decreased a little 
that night and progressively lessened for about a week.  He 
stated that he then noticed that his finger joints in his 
right hand were locking and his tendons were snapping tight, 
causing pain.  He noted that ever since, he experiences 
intermittent swelling with loss of grip.  In November 1993, 
he noted that a Marine Corps officer testified before 
Congress that his gas-sensing vehicle had readings of an 
unknown substance in Jubail, Saudi Arabia at about the time 
the veteran was there or shortly thereafter.  The veteran 
later asserted in September 1996 that his problems with his 
hands are related to some type of chemical in the air, which 
attached itself to oil smoke and was carried throughout the 
theater.  He stated that this or alternatively shots he 
received during the Persian Gulf War triggered his arthritis.  
In May 1997, the veteran stated that the problem with his 
hands was not arthritis and that he does not believe he has 
been properly diagnosed.  He noted that his job as C-141 
Loadmaster was to spray the aircraft with insect repellant.  
In the March 1998 RO hearing, the veteran testified that 
between 1991 and 1995, his right hand would lock up on him 
and got progressively worse.  He noted that the locking 
started in his fingers, but eventually spread toward his 
whole hand.  He noted that his left hand also locked up a 
little, but it was not as bothersome.  He noted that he 
received cortisone shots in his right hand at the VA Medical 
Center in 1995, and that since then he has had no locking 
episodes since the cortisone shots, but his hands still swell 
with use.  In sum, the veteran contends that his current 
arthritis of the hands is directly related to service, 
entitling him to compensation.

Initially, the Board notes that the veteran has a current 
hand disability.  A June 1994 VA medical certificate shows a 
diagnosis of probable degenerative joint disease of the 
hands.  A September 1994 VA examination report shows an 
assessment of joint pain in the hands and some hypertrophic 
changes on examination suggestive of possible degenerative 
joint disease.  A March 1995 VA examination report shows a 
diagnosis of probable symmetric congenital fusion of the 
trapezium trapezoid with secondary bilateral osteoarthritis 
of the first carpal metacarpal joint.  In March 1996, a VA 
medical record shows a tender mass palpable on the right 
palmar surface of the third metacarpophalangeal joint.  An x-
ray examination report shows increased soft tissue in the 
thenar and interdigital web space between the thumb and index 
finger, differential including swelling from inflammatory 
process, abscess, ganglion cyst, or soft tissue neoplasm.  An 
August 1997 VA examination report shows a diagnosis of 
osteoarthritis of the bilateral hands.

The next issue is whether there is evidence of an in-service 
hand injury.  The service medical records are negative for 
complaints of hand injury for the periods of service between 
1952 and 1955 and the Air Force Reserves.  In fact, the 
veteran does not contend that the arthritis in his hands was 
incurred during those periods of service.  As noted, there 
are no service medical records available for service during 
the Gulf War between January 1991 and February 1991.  The 
veteran has reported that he did not undergo an entrance or 
discharge examination and he also stated that he was not 
treated in service for the alleged incident involving his 
hands.

VA regulations provide that if a veteran served ninety days 
or more during a period of war and arthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, arthritis shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  See 
38 C.F.R. §§ 3.307, 3.309.  The DD-214 Form shows, however, 
that the veteran's second period of service did not amount to 
90 days.  Thus, he is not entitled to presumptive service 
connection for any arthritis that might have existed within 
one year after separation from service in 1991.  
Additionally, as stated previously, there was no evidence of 
any arthritis of the hands until the mid 1990s', several 
years following his 1955 discharge from service.  Thus, 
presumptive service connection based on his first period of 
service from 1952 to 1955 is not warranted.

The veteran contends that his arthritis of the hands is due 
to exposure to insecticides and other chemicals in his 
position as Loadmaster Technician during the second period of 
service from January 1991 to February 1991.  He submitted 
various newspaper articles on chemical exposure of military 
personnel who served in the Gulf War.  He also submitted an 
article showing that arthro-myo-neuropathy manifested by 
generalized joint and muscle pains and weaknesses can result 
from subcutaneous absorption of chemicals found in insect 
repellant, including DEET.  The record shows that the veteran 
received a letter from the VA Medical Center noting the 
veteran's assertions of chemical exposure in Jubail in 1991, 
and also noted that physical examination revealed mild 
degenerative arthritis in the hands.  The letter further 
notified the veteran that the results of his examination and 
laboratory tests suggested that he otherwise was in good 
health and had no reason to be concerned about possible 
adverse health effects resulting from his service in the 
Persian Gulf War.  

The veteran's DD-214 form confirms that the veteran worked as 
a Loadmaster Technician during his second period of service; 
however, there is no evidence of the veteran being exposed to 
insecticides during service.  Although the evidence shows a 
current disability of the hands, the preponderance of the 
evidence shows that the veteran's arthritis of the hands is 
not related to service, including any exposure to 
insecticides in service.

A private January 1997 rheumatology report shows that the 
natural history of arthritis was discussed with the veteran.  
The rheumatologist suggested that the acute painless swelling 
the veteran had while overseas was probably not related to 
osteoarthritis.  The rheumatologist noted the veteran's 
osteoarthritis of the first carpal metacarpal joint and 
several proximal interphalangeal joints and distal 
interphalangeal joints.  But she also stated that she doubted 
that the swelling was related to the arthritis, noting that 
the swelling did not sound very inflammatory, as the veteran 
had no pain.  She noted that it also was highly unlikely that 
this was even a pseudogout or a gout attack.

An August 1997 VA examination report shows that the veteran 
denied or had no knowledge of being exposed to depleted 
uranium casings and denied taking pyridostigmine bromide.  He 
did report, however, that as part of his job as a Loadmaster 
Technician, he was required to spray the insides of his 
aircraft with insecticides.  He was unsure of what type of 
insecticide was used, but remembered being involved with this 
activity at least four times.  The veteran noted that he was 
currently employed as a truck driver at a local mail center.  
The examiner found that while it is unclear what may have 
caused the veteran's initial bilateral forearm swelling, in 
his opinion, "it is highly unlikely that exposure to any 
environmental toxins has resulted in [the veteran's] 
osteoarthritis."  The examiner noted that his condition was 
mild in severity, resulting in minimal if any functional loss 
and has been slow in progression.  

These are the only two medical opinions of record addressing 
the etiology of the veteran's arthritis of the hands.  
Although the veteran has argued that his current arthritis of 
the hands is related to exposure to chemicals in service or 
to shots he received in service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which shows that there is no 
relation between the veteran's arthritis of the hands and 
chemical exposure.  Competent medical experts make this 
opinion and the Board is not free to substitute its own 
judgment for that of such experts.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Lastly, the Board notes that presumptive service connection 
is not warranted for arthritis of the hands under 38 C.F.R. 
3.317, (Compensation for certain disabilities due to 
undiagnosed illnesses), as this is a diagnosed condition.

In sum, as there is no competent medical evidence linking the 
veteran's arthritis of the hands to active military service, 
the claim must be denied.  In making this decision, the Board 
has considered the benefit-of-the-doubt-doctrine, but it does 
not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Arthritis of the knees

The veteran filed a claim of service connection for arthritis 
of the knees in January 1995.  The veteran contended in 
September 1996 that chemical exposure or shots he received 
during his Gulf War service triggered the arthritis in his 
knees.  In the March 1998 RO hearing, the veteran testified 
that he first noticed his problems with his knees after 
landing in Saudi Arabia where he believed he was exposed to 
chemicals.  He stated that between 1991 and November 1996, it 
would take him about 5 to 10 seconds to stand up from a 
sitting position and another 10 seconds to move; but once 
moving, he was fine.  He indicated that his symptoms included 
stiffness, but not pain.  He noted that since then, the 
symptoms in his knees had resolved, but that he does not run 
anymore.  The veteran testified in the April 2004 Board 
hearing that he was treated in January 1995 with arthritis 
pills but could not walk, so he stopped taking them.  He also 
testified that before his period of service from January 1991 
to February 1991, he was a tractor-trailer driver and climbed 
in and out of the truck all the time.  But it was not until 
his service in 1991 that his knees stopped working.  In sum, 
the veteran contends that his current knee disability is 
directly related to chemical exposure during his Gulf War 
service, entitling him to compensation.  His DD 214 Form 
shows that he was in Saudi Arabia for only two days.

Initially, the record shows the veteran has a current 
bilateral knee disability.  A June 1994 VA medical 
certificate shows a history of degenerative joint disease of 
the left knee.  A September 1994 VA medical examination 
report shows left knee pain with findings suggestive of 
degenerative joint disease.  VA examination reports dated in 
March 1995 and August 1997 both show a diagnosis of 
osteoarthritis of the bilateral knees.

The next issue is whether there is evidence of an in-service 
knee injury.  The service medical records are negative for 
complaints of knee injury for the periods of service between 
1952 and 1955 and the Air Force Reserves.  As noted, there 
are no service medical records available for service during 
the period of service between January 1991 and February 1991.  

The determinative question is whether there is medical 
evidence of a relationship between the veteran's current 
arthritis of the knees and his active military service.  The 
less than one-month period of service from January 1991 to 
February 1991 is not long enough to allow presumptive service 
connection for arthritis.  See 38 C.F.R. §§ 3.307, 3.309.  
There is no evidence of arthritis of the knees until the mid 
1990's, several years after the veteran's 1955 discharge from 
service.  Thus, presumptive service connection for the period 
of service from 1952 to 1955 is not warranted.  

An August 1997 VA examination report notes the veteran's 
reports of exposure to insecticides in service and his denial 
of any exposure to depleted uranium casings or pyridostigmine 
bromide.  The examiner also noted his diagnosis of 
osteoarthritis of the bilateral knees and found that "it is 
highly unlikely that exposure to any environmental toxins has 
resulted in [the veteran's] osteoarthritis."  This is the 
only medical opinion of record addressing the etiology of the 
veteran's arthritis of the knees.

Although the veteran has argued that his current arthritis of 
the knees is related to exposure to chemicals or to shots 
received in service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which shows that there is no relation 
between the veteran's arthritis of the knees and chemical 
exposure.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Lastly, the Board notes that presumptive service connection 
is not warranted for arthritis of the knees under 38 C.F.R. 
3.317 (Compensation for certain disabilities due to 
undiagnosed illnesses), as this is a diagnosed condition.

In sum, as there is no competent medical evidence linking the 
veteran's arthritis of the knees to active military service, 
the claim must be denied.  In making this decision, the Board 
has considered the benefit-of-the-doubt-doctrine, but it does 
not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for arthritis of the hands 
and knees is denied.


REMAND

The veteran claims that he had noise exposure while flying on 
the C-141 airplanes during his 20 years in the Air Force 
Reserves, but that his noise exposure was more severe during 
his service from January 1991 to February 1991 because he 
spent longer hours at a time on the aircraft.  He also 
claimed that the chemicals used in insect repellant got into 
his ears during his Gulf War service and furthered his 
hearing loss.  

The record shows that for approximately 20 years between his 
active service ending in May 1955 and his Gulf War service in 
1991, the veteran served in the Air Force Reserves and for a 
significant amount of that time flew on C-141 aircraft.  In 
June 1992, the veteran received a certificate showing 
membership to the Lockheed C-141 Starlifter 5000 hour club 
for his flight time on the C-141 aircraft.  The record also 
shows that the veteran's hearing was tested numerous times 
during his service in the reserves.  These records show 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  Active duty for training (ACDUTRA) is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22).  
Inactive duty for training (INACDUTRA) is defined as other 
than full-time duty performed by the Reserves. 38 U.S.C.A. § 
101(23) (West 2002).

An August 1997 VA examination report shows that the examiner 
found that it was highly unlikely that the veteran's hearing 
loss was caused by exposure to any environmental toxins in 
service.  The examiner, however, did not offer an opinion as 
to whether the veteran's hearing loss was related to any 
acoustic trauma in service.  

The question of whether the veteran's hearing loss disability 
can be related to acoustic trauma in service is a medical 
question.  Where the determinative issue involves medical 
causation or diagnosis, a competent medical opinion on the 
matter is needed.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, the veteran should be afforded the proper medical 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Additionally, the veteran reported additional treatment for 
hearing loss during his 2004 Board hearing.  The veteran 
should be given an opportunity to submit this evidence. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The veteran notified VA in the 2004 
Board hearing of additional treatment he 
has received for his hearing loss 
disability.  Specifically, he stated that 
he received treatment in 2001 at the 
local VA Medical Center.  This report 
should be obtained.  All attempts to 
secure this evidence must be documented 
in the claims folder.  If, after making 
reasonable efforts to obtain named 
records the AMC is unable to secure same, 
the AMC must notify the veteran and (a) 
identify the specific records the AMC is 
unable to obtain; (b) briefly explain the 
efforts that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

2.  After completion of #1, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, etiology, severity, and date 
of onset of his hearing loss disability.  
The examiner should give an opinion as to 
whether it is at least as likely as not 
(50-50 chance) that the veteran's current 
hearing loss is related to his active 
duty training or inactive duty training 
during his reserve service or whether it 
is due to his January 1991 to February 
1991 active service.  The examiner should 
note that the veteran claims that his 
hearing loss is due to flying on C-141 
airplanes during his period of Air Force 
Reserves and during his period of active 
service from January 1991 to February 
1991.  In connection with the requested 
opinion, the examiner should be provided 
with a list of all of the veteran's 
periods of active duty, active duty 
training and inactive duty training.  It 
is imperative that the examiner reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
have a negative impart on his claim.  38 
C.F.R. § 3.655 (2004).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice of the scheduled examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


